Citation Nr: 0919932	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  03-31 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for injury to the ulnar 
nerves in both elbows, to include as secondary to the 
service-connected cervical spine disability.

2.  Entitlement to an evaluation in excess of 60 percent for 
the service-connected cervical spine disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral hand 
disorder.

4.  Entitlement to service connection for a claimed bilateral 
hand disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to January 
1962. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  Following the Veteran's testimony before the 
undersigned Veterans Law Judge (VLJ) in a hearing at the RO 
in May 2007, the Board remanded the issues on appeal for 
further development.  

The Veteran's claim for service connection for a bilateral 
hand disorder was the subject of previous decisions.  The 
Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  If the Board finds that new and 
material evidence has been submitted, it is bound by a 
statutory mandate to consider the merits of the case.  
Barnett v. Brown, 8 Vet.App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet.App. 239, 
244 (1993).  

The Veteran's representative has raised the issue of 
entitlement to a total disability rating due to individual 
unemployability.  This matter is referred to the attention of 
the RO for appropriate action.  




FINDINGS OF FACT

1. The currently demonstrated ulnar nerve disorder in the 
bilateral elbows is not shown to be causally related to the 
Veteran's period of active military service or otherwise 
caused or made worse by her service-connected cervical spine 
disability. 

2.  Unfavorable ankylosis of the entire spine is not 
demonstrated by the evidence of record.

3.  The Veteran's claim of service connection for a bilateral 
hand disorder was previously denied by the RO in a decision 
in September 1999.  A claim of service connection for the 
claimed bilateral hand disorder was found to be not well-
grounded.  

4.  The evidence received since the September 1999 decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of service connection 
for a bilateral hand disorder.

5.  The currently demonstrated bilateral hand disorder is not 
shown to be due to event or incident of the Veteran's period 
of service.


CONCLUSIONS OF LAW

1.  The current ulnar nerve disorder in the bilateral elbows 
was not incurred in or aggravated by active service; nor is 
it proximately due to, the result of, or aggravated by her 
service-connected cervical spine disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).

2.  An evaluation in excess of 60 percent for the service-
connected cervical spine disability is denied.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DC) 5235-5243 (2008).

3.  The RO decision in September 1999 denying service 
connection for bilateral hand disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103, (2008).

2.  New and material evidence has been received to reopen the 
claim of service connection for a bilateral hand disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

3.  The Veteran's bilateral hand disorder is not due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded her comprehensive VA 
examinations addressing her claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
her claims.  The RO also notified the Veteran of exactly 
which portion of that evidence was to be provided by her and 
which portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decision.  However, the RO 
readjudicated the issues on appeal.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the Veteran of the evidence needed to substantiate her claims 
and assist her in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the October 2007 letter 
the RO notified the Veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  However, there is no violation in this case.  In the 
October 2007 letter, the Veteran was advised of both the type 
of evidence needed to reopen her claim and what was necessary 
to establish entitlement to the claimed benefit.

Finally, with regard to the increased evaluation claim 
included in this decision, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).  In Vazquez-Flores, the Court found that at a minimum 
adequate VCAA notice requires that a claimant be notified of 
the following four items to substantiate a claim for 
increased evaluation.  First, the claimant must provide, or 
ask the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Second, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, the Board finds that the VCAA letters were in 
substantial compliance with the first and fourth requirements 
of Vazquez-Flores to the extent that the Veteran was notified 
that she needed to submit evidence of worsening that could 
include specific medical and laboratory evidence, as well as 
lay evidence from other individuals who could describe from 
their knowledge and personal observations in what manner her 
service-connected cervical spine disability had worsened.  
Nevertheless, the VCAA letters did not provide the type of 
notification set forth in the second and third requirements 
of Vazquez-Flores.  As such, the Veteran has received 
inadequate notice, and the Board must proceed with an 
analysis of whether this error prejudiced her.  

The Board has reviewed the record first to determine whether 
the Veteran had actual knowledge of the evidence needed to 
support her claim. See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).

In this regard, she described the functional effects of her 
disability on her everyday life in support of her claim 
during her multiple VA examinations.  She provided further 
statements regarding current symptoms of her cervical spine 
disability at her May 2007 Board hearing.  Additionally, she 
submitted voluminous VA treatment records in conjunction with 
her claim.  These actions reflect actual knowledge of the 
evidence necessary to substantiate her claim, namely evidence 
showing that her disability had gotten worse.

Moreover, the multiple VA examinations involved a discussion 
of cervical spine symptoms with respect to range of motion, 
functional loss, spasm, tenderness and ankylosis.  These 
discussions, along with the Veteran's access to her VA 
examination reports (indicated in her representative's July 
2008 statement, as the claims file had been reviewed by the 
representative), reflect that a reasonable person could have 
been expected to understand in this case what was needed to 
substantiate the claim for increase.

Finally, the Board notes that the criteria for higher 
evaluation were further enumerated in the August 2005 
Statement of the Case (SOC) and subsequent Supplemental 
Statements of the Case (SSOC).  Thus, the Veteran was made 
well aware of the necessary requirements for an increased 
evaluation pursuant to the applicable diagnostic codes.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the essential fairness of the adjudication.  
  
Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II. New and Material

Service connection for a bilateral hand disorder was denied 
on the merits in a rating decision issued in September 1996, 
based on the RO's finding that the claim was not well 
grounded, that is to say, there was no evidence of a hand 
disorder in service and thus no etiological relationship 
between the current disorder and her period of service.  An 
October 1998 Board decision confirmed this rating decision 
and found no basis for the allowance of service connection 
for the claimed bilateral hand disorder had been presented.  
That Board decision became final.  

The Veteran applied to reopen her claim and a September 1999 
rating decision continued the denial of service connection 
for the claimed bilateral hand disorder.  The Veteran did not 
thereafter file a timely appeal with regard to her claimed 
bilateral hand disorder.  Therefore, the September 1999 
rating decision is final.  The Board must first ascertain in 
this case whether new and material evidence has been received 
to reopen the claim.

The evidence of record at the time of the September 1999 
rating decision included the Veteran's service medical 
records; post-service private treatment records dated through 
January 1999; a transcript of her personal hearing held in 
November 1996; and various lay statements submitted by and on 
behalf of the Veteran generally supporting her contentions.

Since the September 1999 rating decision, the additional 
evidence received includes VA and private treatment records 
dated through August 2008; a January 2007 VA medical expert 
opinion record discussing the etiology of the Veteran's 
bilateral hand disorder; various additional lay statements 
submitted by and on behalf of the Veteran generally repeating 
her contentions of an etiological relationship between her 
period of service and her claimed bilateral hand disorder; 
and a transcript of her hearing held before the undersigned 
VLJ in May 2007.  The credibility of this evidence is 
presumed for the purposes of reopening a previously denied 
claim.

This new evidence of record raises a reasonable possibility 
of substantiating the Veteran's claims of service connection.  
Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral hand 
disorder.  Having reopened the Veteran's claim, the Board 
finds final adjudication with regard to her claim of service 
connection for a bilateral hand disorder is warranted at the 
present time.

III. Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b)  

A.	Facts

The Board has reviewed the Veteran's service treatment 
records and finds no evidence of complaints, manifestations 
or treatment for a bilateral hand or elbow disorder.

Subsequent to service, the Veteran asserted that she injured 
her neck, elbows and left hand in a slip and fall accident 
during her period of service when she fell on some ice on a 
sidewalk.  She claimed that after she fell and landed, her 
left hand was completely numb.  She reportedly had carpal 
tunnel syndrome surgery on her right hand in sometime in 1982 
and 1988.  Subsequently, she had surgery on her left hand and 
has had no relief of symptoms of her bilateral hand disorder.  

Post service VA treatment records document the treatment the 
Veteran received for her claimed bilateral hand disorder and 
bilateral elbow disorder.  In a July 1996 VA examination, the 
Veteran complained of intermittent symptoms of left hand 
numbness following her neck injury in active service.  She 
also reported being in a motor vehicle accident (MVA) in 1985 
which caused symptoms in her right hand.  Evidence in the 
file indicates that she had surgery as a result.  Medical 
records also noted tendonitis being diagnosed in 1988.  She 
also underwent carpal tunnel syndrome release in the right 
wrist in 1985; and in the left wrist in 1987 and again in 
1992.  Some feeling had returned to her fingers and thumb, 
particularly in the left hand.  She complained of decreased 
strength in the left hand and reported pain would 
occasionally radiate up to the elbow area.  She denied any 
significant problem with her right hand at the time of 
examination.

Objective evidence showed surgical scars over the palmar 
aspect of the bilateral wrists.  There were no bony 
abnormalities or tenderness noted in the bilateral hands.  
There were no synovial changes noted.  Strength opposing her 
first and fifth digits was 5/5 in the right hand; 4+/5 on the 
left.  Strength was 5/5 in the upper right extremity; in the 
left, strength was 5-/5 due to splitting pain in the arm and 
neck area.  Sensation was intact in all extremities except 
for dysesthesia noted by the patient over the left thumb and 
forearm.  She was diagnosed with status post carpal tunnel 
syndrome released with right hand being done in 1985 and left 
hand being done in 1987 and 1992 with a distant history of 
hand tendonitis.

A June 2001 record noted a previous medical history of 
cervical radiculopathy status post surgical repair.  A 
September 2001 treatment record reported a provisional 
diagnosis of cervical radiculopathy.  A separate September 
2001 EMG showed the carpal tunnel syndrome on the left had 
gotten worse.  Left and right ulnar motor latencies and 
conduction velocities were normal.  There was no 
electrodiagnostic evidence for ulnar neuropathy. 

In an April 2002 VA examination, the Veteran complained of 
numbness and tingling in her bilateral middle, ring and 
little fingers (left worse than right).  She also complained 
of occasional weakness in her hands in the morning when she 
first gets up or if she gets neck spasms (she reported 
getting neck spasms about twice a day).  She also had chronic 
pain in the upper extremities.

Objectively, she had decreased sensation in the left middle, 
ring and little fingers to light touch; there was no numbness 
of the right hand or fingers.  Motor strength testing, grip 
strength and intrinsic muscle strength of both hands were all 
equal.  She had equal elbow flexion and extension of both 
hands.  There was no thenar atrophy noted at either end.  
There were surgical scars of bilateral carpal tunnel release 
surgeries in the past.  She was diagnosed with bilateral, 
left greater than right, upper extremity chronic pain 
radiating from the neck down both upper extremities to the 
middle, ring and little fingers (especially left hand).  This 
was secondary to the cervical spine disability. 

A July 2002 VA record indicated the Veteran continued to have 
discomfort in the neck and hands.  The examiner noted that a 
nerve conduction velocity study showed carpal tunnel syndrome 
on the left.  The Veteran had not had a repeat EMG to assess 
for cervical radiculopathy.  The examiner concluded that the 
Veteran had neurologic disease and chronic pain as a result 
of her cervical disease and carpal tunnel syndrome.

An August 2004 VA treatment record noted that an EMG showed 
ulnar neuropathy.  In an October 2004 VA neurosurgery consult 
record, the Veteran complained of pain in both arms.  She 
reported the pain started in her right hand, went all the way 
up the shoulder, across the shoulder blades and neck and all 
the way down her left arm into her left hand.  She reported 
numbness in the 4th and 5th digits of both hands.  The pain 
had been ongoing for about three years but had been getting 
worse since March.

Objectively, muscle strength was full in all extremities.  
Deep tendon reflexes were 3/4 in her upper extremities.  
Light touch sensation was decreased over the 4th and 5th 
digits of both hands.  She had positive Tinel's over ulnar 
nerve at the elbow.  She had negative Tinel's over both 
carpal tunnels.  Prior electrical studies showed bilateral 
ulnar neuropathy; severe on the right and moderate to severe 
on the left.  MRI of elbow showed bilateral increased signal 
from the ulnar nerve at the medial epicondyle.  She was 
diagnosed with bilateral ulnar neuropathy.  The examiner 
commented that she was a good candidate for ulnar nerve 
decompression or transportation.

In a February 2005 VA examination, the Veteran reported that 
she did not get any pains (from her cervical spine 
disability) radiating down the arms now, but she had ulnar 
neuropathy with the numbness and tingling and she had 
epicondylar level, left elbow level surgery done for that.  
Objectively, handgrip strength on the right side was 5/5; on 
the left side 3/5.  Sensory appreciation was diminished in 
the ulnar distribution from the elbow down on both sides due 
to her ulnar neuropathy.

A May 2006 VA treatment record indicated there was a 
possibility that some of the Veteran's hand symptoms could be 
related to cervical radiculopathy.  The record reported that 
the Veteran had bilateral carpal tunnel syndrome and 
bilateral ulnar neuropathy which were not related to her neck 
disability.  In this regard, the examiner noted an EMG from 
2001 of the upper right extremity which did not show any 
evidence of acute or chronic radiculopathy.

In an October 2006 VA examination, the Veteran complained of 
cervical spine pain that radiated down her arms to her legs.  
She reported experiencing lock up like trigger hands and 
fingers status post neck surgery in February 2000.  Upon 
examination her cervical spine disability was confirmed and 
noted to involve the radial and ulnar nerve.  The examiner 
noted the decreased sensation in both forearms.

In January 2007, a QTC medical expert opined, in response to 
VA request and after thorough review of the claims file 
(indicated by synopsis of pertinent medical records contained 
in the file), that the Veteran's bilateral upper extremity 
neuropathy was less likely than not related to her service-
connected cervical spine pathology.  In this regard, the 
medical expert reported that the Veteran had a clear history 
of the cervical spine disability.  The examiner explained 
that although the Veteran reported a history of radiating 
pain down to her arms from her neck, suggesting the presence 
of radiculopathy, numerous EMG nerve conduction studies 
showed no evidence of cervical radiculopathy.  The most 
recent study showed the only abnormalities found were changes 
related to her right median neuropathy (carpal tunnel 
syndrome) and evidence of axonal and demyelinating ulnar 
neuropathy bilaterally.  There was no electrodiagnostic 
evidence for acute or chronic cervical radiculopathy of the 
upper extremity.  Furthermore, more recent cervical spine 
findings showed no evidence of cord or nerve root impingement 
that could cause radiculopathy.  Thus, the expert concluded 
that the Veteran's upper extremity neuropathy was less than 
likely a result of or caused by the service-connected 
cervical spine pathology and more likely than not related to 
her carpal tunnel syndrome and ulnar neuropathy of the upper 
extremities.

Given its review of the record, the Board finds that service 
connection for a bilateral hand disorder and injury to the 
ulnar nerves in both elbows is simply not warranted.  The 
Board is aware that certain VA medical records indicated the 
Veteran's bilateral hand disorder and injury to the ulnar 
nerves in both elbows could be etiologically related to her 
period of service.  In this regard, in a July 2002 VA record 
the examiner concluded that the Veteran had neurologic 
disease and chronic pain as a result of her cervical disease 
and carpal tunnel syndrome.  A May 2006 VA treatment record 
indicated there was a possibility that some of the Veteran's 
hand symptoms could be related to cervical radiculopathy; 
however, the record noted previous EMG studies showed no 
evidence of acute or chronic radiculopathy.  An October 2006 
VA examination confirmed the Veteran's cervical spine 
disability and noted it involved the radial and ulnar nerve.  
However, the probative value of these records is limited 
because they give no indication that they were based on a 
review of the claims file or other appropriate medical 
records.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(bare conclusions without a factual predicate in the record 
are not considered probative); Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  The basis for the medical statements in 
this regard is not adequately explained.  

By contrast, in January 2007, the QTC examiner, after a 
thorough review of the records, concluded that the Veteran's 
upper extremity neuropathy was less than likely a result of 
or caused by the service-connected cervical spine pathology 
and more likely than not related to her carpal tunnel 
syndrome and ulnar neuropathy of the upper extremities.  This 
examiner is certainly competent to offer such an opinion.  
The Board accords this opinion greater probative weight, as 
it is reasoned and based on careful study of the record.

The only other evidence of record supporting the Veteran's 
claims are the various lay statements and her hearing 
testimony.  While the Veteran is certainly competent to 
report symptoms capable of lay observation, she has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, her lay 
opinions do not constitute competent medical evidence and 
lack probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The regulations are clear that service connection is allowed 
for a current disability resulting from disease or injury 
incurred in or aggravated by service or otherwise caused by 
or made worse by a service-connected disability.  In this 
case, the evidence of record simply fails to show evidence of 
a causal relationship between the Veteran's current bilateral 
hand disorder and injury to the ulnar nerves in both elbows 
and a disability, event or incident of her period of service.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable regarding this issue on 
appeal because the preponderance of the evidence is against 
the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the 
appeal in this regard is denied.

IV. Increased rating (Cervical Spine)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown , 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the August 2001 rating decision, the RO granted service 
connection for the Veteran's cervical spine disability and 
assigned a 60 percent evaluation under DC 5293, the former 
criteria for evaluating intervertebral disc syndrome.  
38 C.F.R. § 4.71a (2002).  The criteria for evaluating spine 
disorders have been substantially revised and are now 
codified under 38 C.F.R. § 4.71a, DC 5235-5243 (2008).  At 
the outset, the Board notes that there is evidence to the 
effect that the Veteran sustained at least 2 significant 
post-service injuries to the neck during the 1980s.  There is 
an absence of records relating to treatment for disability 
sustained as a result of these injuries, nor has evidence 
relating to any monetary compensation received from such 
injuries been obtained.  Rather than attempting to 
distinguish those neck symptoms reasonably attributable to 
the post-service injuries, all neck symptoms have been 
considered to be part and parcel of the service-connected 
cervical spine disorder, thus raising the distinct 
possibility that the Veteran is being compensated for 
disability not of service origin.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (the 
former criteria for evaluating intervertebral disc syndrome), 
a 60 percent evaluation was assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008), 
intervertebral disc syndrome is either rated under the 
general rating formula for diseases and injuries of the spine 
(limitation of motion, etc.) or based on incapacitating 
episodes, whichever yields the higher evaluation.  A 60 
percent evaluation is now warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  A total 
schedular rating (100 percent) is assigned for unfavorable 
ankylosis of the entire spine.

In a February 2005 VA examination, the examiner recorded the 
history of the Veteran's cervical spine disability.  The 
Veteran complained of daily pain, mostly on the left side of 
the neck with radiation down the left shoulder.  Shoulder 
movement on the left aggravated the pain.  She reported 
incapacitating pain which occurred 2-3 times per month and 
lasted for several hours.  She previously tried acupuncture 
and now takes prescribed medications for relief.  

Objectively, she had forward flexion to 60 degrees, extension 
to 30 degrees, right lateral flexion to 30 degrees, left 
lateral flexion to 20 degrees, right rotation to 30 degrees 
and left rotation to 20 degrees.  She could move to the left 
side on repeat motion.  She could repeat motion on the right 
side; however, she complained of increasing pain with the 
repeated motion.  There was no increase of fatigue or spasm.  
There was mild spasm of the left trapezius and also 
supraspinatus and Rhomboid muscles on the right side.  There 
was also spasm in the supraspinatus region.  Shoulder 
strength in abduction and flexion on both sides were equal.  
Bicep strength and hand strength were full on the right side 
and slightly diminished on the left.  Sensory appreciation 
was diminished in the ulnar distribution from the elbow down 
also, due to ulnar neuropathy.  Recent MRI results showed 
multilevel predominantly midcervical spondylosis with 
bilateral foraminal stenosis at C4-5 level and also moderate 
to severe left foraminal stenosis on the C3-4 level.

She was diagnosed with cervical spondylosis.  The examiner 
noted that the Veteran continued to have persistent 
symptomatic foraminal stenosis affecting her daily living 
activities primarily with pain and diminished motion of the 
neck.

In an October 2006 VA examination, the Veteran complained of 
stiffness, inability to turn her head to the left and easy 
fatigability.  She had constant pain that radiated down her 
arm into her leg.  She described the pain as an aching, 
sharp, cramping pain with an intensity level of 8 out of 10.  
The pain was relieved by rest and medication (Robaxin).  At 
the time of pain, she could function with medication.  The 
condition did not cause incapacitation.

Objectively, her posture was within normal limits.  There was 
no evidence of radiating pain on movement and no evidence of 
muscle spasm.  There was cervical spine tenderness.  There 
was no ankylosis of the cervical spine.  She had flexion to 
25 degrees, extension to 0 degrees, right lateral flexion to 
15 degrees, left lateral flexion to 0 degrees, right rotation 
to 60 degrees and left rotation to 0 degrees with pain in all 
motion.  Joint function was additionally limited by pain, 
fatigue, weakness, lack of endurance and incoordination with 
pain having the major functional impact.  Inspection of the 
spine revealed normal head position with symmetry in 
appearance.  There was symmetry of spinal motion with normal 
curvatures of the spine.  There were signs of intervertebral 
disc syndrome with sensory deficit of bilateral upper arms 
(C5), right lateral forearm (C6), bilateral distal forearms, 
bilateral ulnar side of the ring fingers and bilateral little 
fingers (C8).

She was diagnosed with degenerative joint disease of the 
cervical spine which had progressed to cervical degenerative 
disc disease status post cervical surgery with anterior neck 
residual intervertebral disc syndrome involving radial and 
ulnar nerve.

The Veteran continued to receive VA treatment for cervical 
spine symptoms thereafter, with essentially the same findings 
as recorded above, and without evidence of unfavorable 
ankylosis.  

On neurosurgical examination performed in August 2008, it was 
noted that the Veteran had a history of neck pain dating back 
7 years, which she attributed to an injury in service.  The 
pain was described as sharp, 8/10, right and left lateral 
radiating to the upper extremities and accompanied by muscle 
spasms.  Medication had not been helpful, but acupuncture to 
the neck helped for 3 days, reducing the pain to 0/10.  She 
denied bladder or bowel incontinence.  Examination showed 
neck muscles spasm, decreased range of motion on left lateral 
extension and flexion, intact motor strength testing, with 
the exception of the deltoids and left triceps, which was 
4/5.  There was decreased sensation over the left upper 
extremity.  An MRI showed degenerative disc disease 
throughout the cervical spine, with a moderate C5-6 herniated 
disc and C6-7, mild.  There was no visible cord compression.  
Anterior cervical diskectomy with fusion at C5-6 and C6-7 was 
recommended.

The Board has applied the noted criteria to the facts at 
hand.  Given its review of the medical evidence of record, 
the Board finds that the Veteran's service-connected cervical 
spine disability is not shown to be productive of unfavorable 
ankylosis of the entire spine.  Therefore, the Veteran does 
not warrant a higher evaluation under the former or current 
diagnostic criteria.  Additionally, the Veteran's cervical 
spine disability was not manifested by residuals of fracture 
of the vertebra with cord involvement, bedridden or requiring 
long leg braces.  Thus, an evaluation in excess of 60 percent 
was not warranted under any other former diagnostic criteria 
contemplating spine disabilities.  In any event, the Veteran 
filed her claim for increase in January 2005, after the 
criteria for evaluating spine disorders had been revised.  
See generally VAOPGCPREC 7-2003 (Nov. 19, 2003).  The Veteran 
already is in receipt of the highest possible evaluation for 
intervertebral disc syndrome (60 percent); without evidence 
of unfavorable ankylosis a higher evaluation is simply not 
warranted.  For these reasons, an evaluation in excess of 60 
percent is not warranted. 

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  In Thun, the Court laid out a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Id at 15 (2008).  First, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. at 
115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent 
periods of hospitalization).  If the factors of step two are 
found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, 
to accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Id. at 116.

In this case, although the Veteran reports limitations in her 
activities of daily living all her symptomatology is 
adequately considered in the relevant diagnostic codes.  
Moreover, no evidence suggesting marked interference with 
employment and frequent hospitalizations as a result of 
cervical spine intervertebral disc syndrome has been 
submitted.  To that end, the Board notes that the Veteran was 
previously denied a total rating based on individual 
unemployability (TDIU) due to her service-connected 
disability.  Thus, referral for extraschedular consideration 
is not appropriate at this time.



ORDER

Service connection for injury to the ulnar nerves in both 
elbows, to include as secondary to the service-connected 
cervical spine disability is denied.

An evaluation in excess of 60 percent for the service-
connected cervical spine disability is denied.

As new and material evidence has been received to reopen the 
claim of service connection for a bilateral hand disorder, 
the appeal to this extent is allowed.

Service connection for a bilateral hand disorder is denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


